DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16 and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding claims 16 and 20-24, the prior art does not disclose or make obvious an ion beam milling system with a linear ion beam measurement member which can compare an ion beam current profile with a reference current profile and adjust an emission condition.so that the peak value and half width of the ion beam current profile are equal to a peak value and half value of the reference profile, or which displays a measured current profile and a reference current profile, or which has an ion beam measuring member of graphite carbon with a cylindrical cross section and a diameter equal to or less than half the width of the ion beam.
Regarding claims 25-28, the prior art does not disclose or make obvious an ion beam milling system with a linear ion beam measurement member in which a Penning type ion source is attached to a sample chamber by an ion source position adjusting mechanism and a control unit adjusts a distance between an ion source and a sample to make an ion distribution resemble a preset ion distribution.
.In the prior art, Angel (US 20060097195 A1) teaches a linear ion beam measurement system that stores current and position data, and Asai (US 20170221677 A1), Gammel (US 20160312357 A1) and Halling (US 20180068828 A1) teach an ion milling device with a current measurement system, but does not teach the features of the present claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881